THIS is a proceeding in mandamus, brought by defendant in error against plaintiff in error as county superintendent of schools in Pitkin county, to compel her to certify to the board of county commissioners of that county, the amount of money necessary to be levied for teachers' salaries and other lawful expenses of the Basalt union high school district. It is a companion case to No. 11,920,Board of County Commissioners v. Basalt Union HighSchool District, 82 Colo. 438, 261 P. 457. They have *Page 448 
both been decided at the same time, and should be considered together.
The facts are fully stated in the other case, with our conclusions. As there said, the respondent superintendent stood on her demurrer to the alternative writ of mandamus, which demurrer was overruled. This constituted an admission of the essential facts and the alternative writ was made permanent.
Judgment affirmed.
MR. CHIEF JUSTICE BURKE and MR. JUSTICE CAMPBELL not participating.